DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner et al. (U.S. Application Publication No. 2003/0080128) in view of Muraoka (U.S. Patent No. 4,018,904).
Brodner discloses a container (10) comprising: a neck portion (at 115) having an opening to put contents into and out from the container; an inside container main body (140), in which an accommodating portion that accommodates the contents is formed; and an outside container main body (120), which is formed on an outer periphery side of 
Brodner fails to teach wherein a side peripheral wall of the inside container main body and a side peripheral wall of the outside container main body are in contact with each other and are formed as a first accumulating portion along an entire side peripheral wall of the inside container main body.
Muraoka teaches that it is known in the art to manufacture a container wherein a side peripheral wall of the inside container main body and a side peripheral wall of the outside container main body are in contact with each other and are formed as a first accumulating portion along an entire side peripheral wall of the inside container main body (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the wall portions to be in contact, as taught by Muraoka, in order to make the container more rigid along the side and since such a modification would be a substitution of one known arrangement for another. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Kah, Jr. (U.S. Patent No. 9,750,359).
Kah teaches that it is known in the art to weld layers of dual walled containers together (col. 1, line 19-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have welded the outside and inside containers together, in order to ensure the components of the container were secured together.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Melton (U.S. Patent No. 9,307,853).
Melton teaches that it is known in the art to manufacture a double walled container wherein a thickness of the side peripheral wall of the inside container main body is smaller than a thickness of the side peripheral wall of the outside container main body (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the walls with different thickness, in order to adjust the material used and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Heisner et al. (U.S. Application Publication No. 2014/0138394).
The modified container of Brodner teaches all the claimed wherein the side peripheral wall of the outside container main body is configured to be squeezed (all 
Heisner teaches that it is known in the art to manufacture a container wherein a cross section of the container main body is substantially perpendicular to the side peripheral wall of the outside container main body, and a thickness of the side peripheral wall of the container main body gradually decreases along a direction from a portion of a circumference of the cross section at the largest width of the cross section to a different portion of the circumference of the cross section at the smallest width of the cross section (Fig. 6).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with varying thickness, as taught by Heisner, in order to provide the container with a gripping area.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Douglas (U.S. Patent No. 3,827,925).
The modified container of Brodner teaches all the claimed limitations as shown above wherein a first shoulder portion (Brodner, 110) of the inside container main body extends from the neck portion to the side peripheral wall of the inside container main body, but fails to teach a second shoulder portion of the outside container main body extends from the neck portion to the side peripheral wall of the outside container main body, and the first shoulder portion and the second shoulder portion are in contact with each other and are formed as a second accumulating portion.
Douglas teaches that it is known in the art to manufacture a container (10) wherein a first shoulder portion (at 38) of an inside container main body extends from a neck portion to the side peripheral wall of the inside container main body, a second shoulder portion (28) of an outside container main body extends from the neck portion to the side peripheral wall of the outside container main body, and the first shoulder portion and the second shoulder portion are in contact with each other and are formed as a second accumulating portion (Figs. 2, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with the shoulder portions in order to connect the components together and such a modification would be the use of a known connection technique on a container.

Response to Arguments
Applicant's arguments filed 12/15/82021 have been fully considered but they are not persuasive. In response to applicant's argument that the references teach away from the modification above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Brodner teaches a benefit of having a gap between walls this is not the same as teaching to never remove this gap. When one of ordinary skill in the art looked at all the references as a whole it would be obvious to combine the references for the reasons shown.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733